Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-21-00348-CV

                                   IN RE Elizabeth DEMBO, Relator

                                            Original Proceeding 1

PER CURIAM

Sitting:         Rebeca C. Martinez, Chief Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: September 8, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 20, 2021, relator filed a petition for writ of mandamus. Mandamus is an

extraordinary remedy, available only when the relator can show (1) the trial court clearly abused

its discretion or violated a duty imposed by law; and (2) there is no adequate remedy by way of

appeal. Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). After

considering the petition and the record, this court concludes relator did not show she is entitled to

the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P.

52.8(a).

                                                        PER CURIAM

Do not publish



1
 This proceeding arises out of Cause No. 2014EM503939, styled In re K.T.D., pending in the 73rd Judicial District
Court, Bexar County, Texas, the Honorable John D. Gabriel presiding.